Mr. Presiding Justice Higbee delivered the opinion of the court. 3. Fraudulent conveyances, § 264*—when evidence sufficient to show bona fide indebtedness. In an action in attachment where the property attached was claimed in interpleader hy the holders of a chattel mortgage of such property given hy defendant, evidence held sufficient to prove that at the time such mortgage was given defendant was in good faith indebted to interpleaders in the amount of the note secured by the mortgage. 4. Arbitration and award, § 20*—what are duties and liabilities of arbitrators. Arbitrators, like jurors, are held to the highest degree of good faith, and can have no secret interest in the subject-matter of the arbitration. 5. Arbitration and award, § 17a*—when arbitrator not disqualified. The fact that one of the parties to an arbitration is indebted to an arbitrator may unfit such arbitrator to act as such in the matter to be arbitrated. 6. Arbitration and award, § 75*—when award may be attacked. An award made by arbitrators may be attacked on the ground of the disqualification of arbitrators to act by reason of the fact that one of the parties to such arbitration was indebted to such arbitrators. 7. Arbitration and award, § 17a*—when rules as to qualification of arbitrators apply. Rules as to the qualification of arbitrators apply only to their action as such making an award on the matters submitted. 8. Arbitration and award, § 20*—when arbitrator has right to obtain security for debt. Where a contemplated arbitration is never concluded, the persons selected to act as arbitrators therein occupy the same position towards the parties as though such arbitrators had never been selected to act as such, and if such arbitrators are creditors of one of the parties to the proposed arbitration, such arbitrators have the same right as other creditors to obtain security for their debts. 9. Fraudulent conveyances, § 17*—when mortgage does not constitute fraudulent conveyance to hinder and delay creditors. In an action in attachment, where the goods attached were claimed in interpleader by the mortgagees in a chattel mortgage of such goods given by defendant, held that the giving of such mortgage was not a fraudulent conveyance of effects to hinder and delay creditors within the meaning of clause 7 of section 1 of the Attachment Act (J. & A. If 492), although it appeared that at the time such mortgage was given defendant was insolvent, it also appearing that at such time defendant was in good faith indebted to interpleaders in the amount of the note secured by the mortgage, and that such mortgage was given in good faith.